Exhibit 10.1

LOGO [g54835img001.jpg]

September 17, 2006

Mr. Michael J. Mahoney

6 Planetree Court

Newtown, PA 18940

Dear Mike:

This letter constitutes the agreement (the “Agreement”) between you and
Commonwealth Telephone Enterprises, Inc. (the “Company”) regarding the change of
control bonus due to you under certain circumstances as described below and
previously discussed with you by myself and the other members of the
Compensation/Pension Committee.

Whereas, it is acknowledged that you did not receive any grant of long term
incentive awards during 2006, as the Board decided to defer any decision on your
long-term compensation until such time as the Board and you agreed on the
Company’s strategic direction; and

Whereas, the Board of Directors of the Company has decided to pursue the
potential sale of the Company and has determined that it is appropriate to
create a Change of Control Bonus arrangement for you to optimize the benefits to
the Shareholders as a result of the sale process; and

Whereas, it is agreed that you are primarily responsible for the execution of
the potential sale of the Company and the ultimate benefit to be received by the
Shareholders as a result of said sale of the Company.

Now, Therefore, in consideration of the terms and conditions set forth herein,
and agreeing to be legally bound hereby, the parties agree as follow.

1. Bonus. In the event of a Change of Control (as defined in Section 2), you
will receive a bonus in an amount of cash equal to at least $1.5M and as much as
$3M (less applicable withholding taxes and other deductions required by law).
The final amount of the bonus will be at the discretion of the Company’s
Compensation/Pension Committee (the “Committee”). The Committee will take into
consideration your forbearance of any long term incentive award in 2006; your
performance during the Change of Control process; and the value delivered to the
Shareholders of the Company as a result of the Change of Control. Said bonus
will be paid in a lump sum amount immediately after the Change of Control
provided that you do not terminate your employment with the Company (except for
Good Reason) and have not been terminated by the Company for Cause (as defined
in Section 3 below) prior to the Change of Control. However, you will still
receive at least the minimum bonus payment immediately after the Change of
Control if you terminate your employment with the Company for Good Reason (as
defined in Section 4 below).

100 CTE DRIVE • DALLAS, PA 18612-9774 • 570-631-2700

www.ct-enterprises.com



--------------------------------------------------------------------------------

2. Change of Control. For purposes of the Agreement, “Change of Control” shall
mean any “change in ownership or effective control” of the Company within the
meaning of Internal Revenue Code Section 409A and related Treasury guidance and
regulations (collectively, “Section 409A”).

3. Termination for Cause. For purposes of this Agreement, “Cause” shall mean
(i) your gross misconduct in the performance of your duties for the Company;
(ii) your action or failure to act which results in material injury to the
assets, business prospects or reputation of the Company; (iii) your commission
of a felony; or (iv) your appropriation of a material business opportunity of
the Company. The determination as to whether “Cause” exists shall be made by the
Committee and such determination shall be final, conclusive and binding on all
persons.

4. Termination for Good Reason. For purposes of this Agreement, “Good Reason”
shall mean a material reduction in your compensation or/and employee benefits;
or a material reduction in your position/job responsibilities or non-assumption
of this Agreement by any successor of this Company in connection with this
Change of Control.

5. General Release. In consideration of the promises and consideration set forth
herein, you agree to execute a General Release in favor of the Company in the
form set forth on Exhibit A attached hereto. Said General Release will be
executed by you simultaneously with your receipt of the Bonus set forth in
Section 1.

6. Tax Indemnity. If it is determined that any payments and benefits that you
receive from the Company or an Affiliate as a result of this Agreement will
result in your being subject to an excise tax under Section 4999 of the Code,
then the Company will make a Gross-Up Payment (as defined below) to or on your
behalf and when any such determination is made; provided you take such action
(other than waiving your right to any payments or benefits) as the Company
reasonably requests under the circumstances to mitigate or challenge such tax.
Any such determination will be made in accordance with Sections 280G and 4999 of
the Code and any other applicable law, regulations, rulings or case law. If the
Company reasonably requests that you take action to avoid assessment of, or to
mitigate or challenge, any such tax or assessment, including restructuring, your
rights to receive any payments or benefits to which you are entitled (other than
under this paragraph), you agree to consider such request (but in no event to
waive or limit your right to any payments or benefits in a manner that would not
be neutral to you from a financial point of view), and in connection with any
such consideration, the Company will provide such information and advice as you
may reasonably request and will pay for all reasonable expenses incurred in
effecting your compliance with such request and any related taxes, fines,
penalties, interest and other assessments. The term “Gross-Up Payment” means an
additional amount such that you will, on an after-tax basis (including any
income tax, payroll tax, further excise tax, interest, penalties and other
assessments levied on any payment or benefit) receive the full amount of the
payments and benefits for which the Company is liable, as if there was no excise
tax under Section 4999 of the Code on any of your payments or benefits. To the
extent permitted by applicable law, you agree to return to the Company the
excess of any Gross-Up Payment made to you over the payment which would have
been sufficient to put you in such same after-tax position. Nothing in this
Section 6 is intended to violate the Sarbanes-Oxley Act and to the extent that
any advance or payment obligation hereunder would do so, such obligation will be
modified so as to make the advance a nonrefundable payment to you and



--------------------------------------------------------------------------------

the payment obligation null and void. This Section 6 will continue in effect
until you agree that all of the Company’s obligations to you under this
Section 6 have been satisfied in full or a court of competent jurisdiction makes
a final determination that the Company has no further obligations to you under
this Section 6, whichever comes first.

7. Governing Law. This Agreement shall be construed under the laws of the
Commonwealth of Pennsylvania without regard to its conflict of law principles.

The compensation in this Agreement is separate from and in addition to all other
remuneration and benefits you are entitled to receive in your current position
with the Company.

Kindly indicate your agreement to the foregoing by signing in the space provided
below.

 

Commonwealth Telephone Enterprises, Inc. By:  

/s/ Eugene Roth, Esquire

Name:   Eugene Roth, Esquire Title:   Chairman, Compensation/Pension Committee

 

Accepted and Agreed:

/s/ Michael J. Mahoney

Michael J. Mahoney President and CEO Date:                                     
                                                        



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE AND NON-DISCLOSURE AGREEMENT

THIS GENERAL RELEASE AND NON-DISCLOSURE AGREEMENT (hereinafter referred to as
the “Agreement”) is made and entered into by and between MICHAEL J. MAHONEY
(hereinafter, the “Executive,” which includes himself and his legal
representatives, agents, heirs, executors, administrators, successors and
assigns), and COMMONWEALTH TELEPHONE ENTERPRISES, INC. and its former or current
directors, officers, administrators, trustees, shareholders, agents, employees,
legal representatives, servants, divisions, partnerships, its and their
partners, predecessors, insurers, any and all benefit plans, parents,
subsidiaries, affiliated corporations, successors and assigns (hereinafter
collectively referred to as “The Company), for the following purpose and with
reference to the following facts:

WHEREAS, The Executive has been employed as President and Chief Executive
Officer with The Company; and

WHEREAS, the parties desire to reach agreement with respect to the terms of
Executive’s employment and separation from employment from the Company without
any judicial or administrative resolution of them and without any admission with
respect to any issues presented or capable of being presented;

NOW THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the undersigned agree as follows:

1. This Agreement shall not in any way be construed as an admission by the
Company of any violation of any federal, state or local statute or regulation,
or of any duty owed by the Company to Executive or unlawful or wrongful acts
whatsoever and that the payments hereunder are made solely to reach an amicable
resolution relating to Executive’s separation from employment.



--------------------------------------------------------------------------------

2. The parties agree to cooperate fully with each other in connection with any
steps required to be taken as part of their obligations under this Agreement. In
addition, Executive agrees to cooperate with the Company in connection with any
administrative or litigation proceedings that may arise in the future, as to
matters on which he may have personal knowledge. Such cooperation shall include
Executive’s willingness to be interviewed by the Company representatives, and to
participate in such proceedings by deposition or testimony. Executive shall be
reimbursed for reasonable expenses incurred by reason of such cooperation.

3. Executive agrees that he will not file, and that he will not cause to be
filed, any complaint or suit with any court, based on events occurring prior to
the execution of this Agreement (except with regard to any claims Executive may
have with respect to his receipt of payment of any compensation due to him as a
result of the Change of Control and pursuant to his participation in the CTE
Equity Incentive Plan, Executive Stock Purchase Plan or other Bonus Plan the
Company may implement with respect to the Change of Control) and that he will
waive all rights to damages or back pay in the event a charge or complaint is
filed on his behalf with any administrative agency. Executive further agrees
that should any such action be taken against the Company by him or on his
behalf, the Company shall be entitled to a protective order against or summary
judgment dismissing such judicial action, together with attorney’s fees and
costs incurred in securing such dismissal or judgment. The Company also agrees
that it will not file or cause to be filed, any complaint or suit with any
court, based on events related to Executive’s employment with the Company prior
to the execution of this Agreement.

4. In consideration of the promises set forth in this Agreement, the Company
will pay Executive, [                                        
($                     )], less applicable withholding taxes and deductions
required by law. Such payment shall be made as set forth in paragraph 1 of the
Change of Control Bonus Agreement dated                                         
between Executive and The Company.

5. The parties agree that the consideration described in paragraph 4 will be
received by or on behalf of Executive in full and complete settlement of all
known or unknown claims, including, without limitation, damages, reimbursement,
costs, attorney’s fees, medical or

 

- 2 -



--------------------------------------------------------------------------------

psychiatric expenses or other compensation allegedly arising from Executive’s
separation from employment with the Company. Executive waives all claims to any
other benefits or payments whatsoever from the Company arising out of his
separation from employment with the Company, except as expressly contained in
this Agreement or to the extent such claims are related to vested benefits
pursuant to the Company qualified benefit plans.

6. In consideration for the payments and other consideration set forth in
paragraph 4 above, Executive fully releases, acquits and forever discharges the
Company, and all of the Company’s former or current respective directors,
officers, administrators, trustees, shareholders, agents, employees, legal
representatives, servants, parents, affiliates, subsidiaries, divisions,
partnerships, its and their partners, predecessors, insurers, any and all
benefit plans, successors and assigns, and each of them (“Releasees”), of and
from any and all claims, actions, causes of action, charges, judgments,
grievances, obligations, rights, demands, debts, sums of money, wages, employee
or other damages, attorney’s fees, costs, losses, liabilities or accountings of
whatever nature, whether known or unknown, disclosed or undisclosed, asserted or
unasserted, in law or equity, contract or tort or otherwise, including without
limitation, any claims arising from violations of any federal, state or local
fair employment practices or civil rights law, the Americans with Disabilities
Act, the Age Discrimination in Employment Act, the Employee Retirement Income
Security Act, the Fair Labor Standards Act, Executive Order 11246, the Family
and Medical Leave Act, the Pennsylvania Human Relations Act, the Pennsylvania
Wage Payment and Collection Law, law or ordinance, any claims pursuant to The
Company policies, contracts, or understandings and any claims arising out of his
employment by, or resignation from The Company or its predecessors predating the
date of execution of this Agreement (except with regard to any claims Executive
may have with respect to his receipt of payment of any compensation due to him
as a result of the Change of Control and pursuant to his participation in the
CTE Equity Incentive Plan, Executive Stock Purchase Plan or other Bonus Plan the
Company may implement with respect to the Change of Control), and any and all
other claims asserted or which could have been asserted in the litigation
referenced above, including any claims for counsel fees and costs. Further,
Executive intends that this release shall discharge the Company to the maximum
extent permitted by law. In addition and in consideration of the

 

- 3 -



--------------------------------------------------------------------------------

obligations and representations made by the Executive in this Agreement and
Release, the Company fully releases, acquits and further discharges the
Executive and his successors and assigns of and from any and all claims,
actions, causes of action, charges, judgments, grievances, obligations, rights,
demands, debts, sums of money, wages, employee or other damages, attorney’s
fees, costs, losses, liabilities or accountings of whatever nature, whether
known or unknown, disclosed or undisclosed, asserted or unasserted, in law or
equity, contract or tort or otherwise, arising out of his employment with the
Company, including claims for counsel fees and costs. This Agreement does not
apply to claims arising after the effective date of this Agreement, except as
said claims may relate to any legal action taken against the Executive,
individually, by shareholders or other third parties in connection with any acts
or failure to act by Executive in performing his duties as an Officer of the
Company. The Company agrees to indemnify the Executive and pay all reasonable
expenses and legal fees of Executive related to said claims, as provided for in
the Company’s By-Laws and to the fullest extent permitted by Pennsylvania law.

7. Executive hereby acknowledges that he has returned to the Company, all
Company property, including without limitation, mailing lists, emails, reports,
files, memoranda, records, computer hardware, software, credit cards, door and
file keys, computer access codes or disks and instructional manuals, and other
physical or personal property which he received or prepared or helped prepare in
connection with his employment with the Company, and that he has not retained
any copies, duplicates, reproductions or excerpts thereof.

8. Executive agrees that in the course of his employment with the Company, he
may have had access to and acquired Confidential Information. The term
“Confidential Information” as used in this Agreement means (a) confidential
information of the Company, including without limitation, information received
from third parties under confidential conditions, and (b) other technical,
business or financial information or trade secrets or proprietary information
(including, but not limited to, account records, confidential plans for the
creation or disposition of products, product development plans, marketing
strategies and financial data and plans), the use or disclosure of which would
be contrary to the interests of the Company, its affiliates or related
companies. Executive understands and agrees that such Confidential Information
was disclosed

 

- 4 -



--------------------------------------------------------------------------------

to him in confidence and for the use of only the Company. Executive understands
and agrees that (i) he will keep such Confidential Information confidential at
all times after his employment with the Company, and (ii) he will not make use
of Confidential Information on his own behalf, or on behalf of any third party,
unless required to do so under compulsion of law.

9. Executive and Company agree that they shall not make, or cause to be made,
any statement or communicate any information (whether oral or written) about the
other that is critical, negative, disparaging, false or defamatory.

10. The Executive and Company agree that the terms, amount and underlying facts
of the settlement reflected in this Agreement, and the existence of a potential
claim or of this Agreement, shall be held strictly confidential. They further
agree that they shall not describe, characterize or disclose any such
information in any manner whatsoever, directly or indirectly, orally or in
writing to anyone not a party to this settlement agreement, except to the extent
required by law or to say “the matter has been resolved” if asked, excluding
those persons or advisors who have a need to know. Both parties shall secure the
agreement of such individuals to maintain the confidentiality of this Agreement
prior to disclosure. Both parties further understand that disclosure of this
Agreement and/or the terms and conditions herein by him or them, or by anyone
acting on their behalf, shall be deemed a breach of this Agreement. The
Executive and the Company have the right to seek any and all legal or equitable
remedies to which they are entitled by reason of a breach of this paragraph. The
above conditions shall not apply to any of the contents of this Agreement which
the Company may have to publicly disclose as required by law.

11. The Executive and the Company shall be entitled to have the provisions of
paragraphs 7,8,9 and 10 (as may be applicable) specifically enforced through
injunctive relief, without having to prove the adequacy of the available
remedies at law, and without being required to post bond or security, it being
acknowledged and agreed that such breach will cause irreparable injury to the
Company and that money damages will not provide an adequate remedy to the
Company.

12. Each side shall be responsible for its own attorney’s fees and costs.

 

- 5 -



--------------------------------------------------------------------------------

13. Executive represents that he has had the time and opportunity to discuss,
and has discussed, all aspects of this Agreement thoroughly with his counsel,
that he acknowledges and agrees that he specifically waives any rights he may
have for additional time to review this Agreement, as well as any rights he may
have had to revoke this Agreement for a period of seven (7) days following his
execution of the Agreement pursuant to the Older Worker Benefit Protection Act.
The payment of the consideration set forth in paragraph 5 shall be payable
immediately upon the execution of this Agreement by the Executive. Executive
further represents that he understands all of the provisions herein, and that he
is entering into this Agreement knowingly and voluntarily. Executive
acknowledges he has no physical or mental impairment of any kind which has
interfered with his ability to read and understand the meaning of this Agreement
or of its terms. He further represents that in executing this Agreement, he does
not rely on inducements, promises or representations made by anyone other than
those embodied herein. The Agreement shall not be effective until after the
conclusion of the revocation period set forth above.

14. This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania, except as preempted by federal law.
Should any provision of this Agreement be declared or determined by any Court to
be illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby and said illegal or invalid part, term, or
provision shall be deemed not to be a part of this General Release and
Non-Disclosure Agreement.

15. All parties understand and agree that the terms set out in this Agreement,
including, but not limited to, the confidentiality, cooperation and
non-disparagement provisions, shall survive the signing of this Agreement and
the payment of the various sums specified in this Agreement.

16. The Executive represents that in signing this Agreement, he has not relied
upon any representation or statement not set forth herein. No amendment or
modification of this Agreement shall be valid or binding upon the parties unless
in writing and signed by all parties.

 

- 6 -



--------------------------------------------------------------------------------

17. This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this General Release and Non-Disclosure Agreement on the date set forth below.

 

Witness:   Commonwealth Telephone Enterprises, Inc.

 

  By:  

 

  Date:  

 

Witness:    

 

  By:  

/s/ Michael J. Mahoney

    Michael J. Mahoney   Date:  

 

 

- 7 -